Name: Commission Regulation (EEC) No 1756/83 of 28 June 1983 on arrangements for imports into France of certain textile products originating in Peru
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 172/ 12 Official Journal of the European Communities 30 . 6 . 83 COMMISSION REGULATION (EEC) No 1756/83 of 28 June 1983 on arrangements for imports into France of certain textile products originating in Peru Peru before the date of entry into force of this Regula ­ tion ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into France of the category of products originating in Peru and specified in the Annex hereto shall be subject to the provisional quantitative limit set out in that Annex . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 1 1 thereof, Whereas Article 11 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into France of certain textile products of category 4, speci ­ fied in the Annex hereto and originating in Peru, have exceeded the level referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 3589/82, on 14 June 1983 Peru was notified of a request for consulta ­ tions ; Whereas, pending a mutually satisfactory solution, the Commission has requested Peru to limit exports to France of products falling within category 4 to 75 000 pieces, with effect from the date of notification of the request for consultations ; whereas, pending the outcome of the requested consultations, quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Whereas paragraph 13 of the said Article 11 provides for compliance with the quantitative limit to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from Peru between 14 June 1983 and the date of entry into force of this Regulation must be set off against the quantita ­ tive limit which has been introduced ; Whereas this quantitative limit should not prevent the importation of products covered by it shipped from Article 2 1 . Products as referred to in Article 1 , shipped from Peru to France before the date of entry into force of this Regulation and not yet released for free circula ­ tion , shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date . 2 . Imports of products shipped from Peru to France after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 3589/82. 3 . All quantities of products shipped from Peru on or after 14 June 1983 and released for free circulation, shall be deducted from the quantitative limit laid down. This provisional limit shall not, however, prevent the importation of products covered by it but shipped from Peru before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until the entry into force of a Regulation establishing definitive quantitative limits following the current consultations .(') OJ No L 374, 31 . 12 . 1982, p . 106 . 30 . 6 . 83 Official Journal of the European Communities No L 172/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 June 1983 . For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Thirdcountries Member States Units Provisional quantitative limit 4 60.04 B I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) 60.04-19, 20, 22, 23, 24, 26, 41 , 50 , 58 , 71 , 79, 89 Under garments, knitted or crocheted, not elastic or rubberized : Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullovers, undervests and the like , knitted or crocheted, not elastic or rubberized, other than babies' garments, of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll, polo or turtle necked jumpers and pullovers, of re ­ generated textile fibres, other than babies' garments Peru F 1 000 pieces 75